 
EXHIBIT 10.1

 
 

  Jeffrey N. Boyer Long-Term Equity Incentive Awards                            
     
Restricted Stock*
(Time-Based Vesting)
(#)
Restricted Stock*
(Performance-Based
Vesting) (#)
Restricted Stock*
(Performance-Based
Vesting TSR) (#)
             
15,785
19,729 at target
3,949 at target
     
39,458 at maximum
7,898 at maximum
           





 
*All equity awards were granted under the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan. The respective forms of award agreements are attached as
Exhibits 10.2, 10.3 and 10.4. The grants were effective July 27, 2015.


